DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for forming tungsten on silicon oxide layer or TiON (claim 17, oxide of silicon) (both claims 17 and 18, TiON) and removing an (silicon) oxide layer (claim 16).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands factors:
Breadth of claims:
The claims would encompass depositing tungsten by ALD [ specification, 0020] on silicon oxide (claim 17) or TiON (claims 17, 18, and 25) layer but also removing the oxide layer (or removing surface oxidation which could include the entire oxide layer). The examiner notes the independent claims would encompass the dependent claims (see MPEP 2164.08 [R-10.2019]). 
The amount of direction provided by the inventor:
The applicant has not provided any direction regarding how the applicant both deposits on a silicon oxide or TiON layer and removes the oxide layer.
The existence of working examples:
The applicant has not provided any direction regarding how the applicant both deposits on a silicon oxide or TiON layer and removes the oxide layer.

Written Description
Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 discloses “exposing a substrate surface having at least one feature thereon to a first metal precursor and a reactant to form an underlying layer, wherein the first metal precursor comprises … an aluminum precursor and a silicon precursor, and the reactant comprises a nitrogen precursor, an oxygen precursor, or combinations thereof”. 
Claim 23 would encompass TiON, TiSiN, TiSiON, AlN, TiAlN, or TiAlON (as disclosed in claim 25). The examiner notes the independent claims would encompass the dependent claims (see MPEP 2164.08 [R-10.2019]). 
Claim 23 also discloses “exposing the substrate surface to air”.
The specification paragraph [0052] as originally filed only discloses “an ex situ embodiment, after TiN formation, the substrate may be exposed to air 320 during, for example, transfer to a second (separate) chamber. Due to the exposure to air, the surface may be exposed to a chemical treatment at 340 to remove oxides”. 
Specification paragraph [0026] discloses “[c]onventionally, the TiN layer and W layer were processed in different chambers, and the TiN layer was exposed to air while inline waiting for W ALD process. Due to the surface oxidation of TiN layer”.
However, the specification as originally fails to explicitly disclose exposing TiON, TiSiN, TiSiON, AlN, TiAlN, or TiAlON to air (i.e. an ex situ environment). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 23 discloses “exposing the substrate surface to air and applying a chemical treatment to the underlying layer to remove surface oxidation”. (The examiner submits the “substrate surface” would include the underlying layer.)
Claim 27 discloses “the underlying layer is not exposed to air before forming the gap fill layer”. 
The examiner does not understand how the underlying layer both would and would not be exposed to air. 
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 16-22 is/are rejected under 35 U.S.C. 102a2 as being anticipated  by Jandl et al. (US 2018/0053660).
Regarding claim 16, Jandl et al. disclose exposing a substrate surface having at least one feature thereon to a chemical treatment to remove oxides and form a treated surface (482)[0080]; and forming a gap fill layer [0044, 0062]  comprising tungsten or molybdenum by sequentially [sequential CVD,0045- 0046 , fig 4B]  exposing the treated surface to a metal precursor [tungsten fluorides, tungsten chlorides, 0082] and a reducing agent comprising hydrogen [0080, hydrogen, borane, or silane]  to form the gap fill layer in the feature, wherein there is not a nucleation layer [0080, “operations of FIG. 4B may be performed without performing operations of FIG. 4A” the examiner submits this means without a nucleation layer],  [0052, underlayer TiN] between the substrate surface and the gap fill layer.
Regarding claim 17, Jandl et al. disclose the substrate surface comprises nitrides [0052].
Regarding claim 18, Jandl et al. disclose the substrate surface comprises TiN. 
Regarding claim 19, Jandl et al. disclose the metal precursor is one or more of WF6, [ 0082], and the reducing agent is H2 [0080].
Regarding claim 20, Jandl et al. disclose the substrate surface is not exposed to air prior to forming the gap fill layer [0133](transfer module designed to keep substrate surface from being exposed to air). 
Regarding claim 21, Jandl et al. disclose silane[0080] (SiH4).
Regarding claim 22, Jandl et al. disclose the chemical treatment (482)(fig 4b) excludes the metal precursor. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandl et al. (US 2018/0053660) in view of the applicant’s specification.

Regarding claim 23, Jandl et al. disclose sequentially exposing a substrate surface having at least one feature thereon to a first metal precursor and a reactant to form an underlying layer(TiN)[0063, using ALD], wherein the first metal precursor comprises one or more of a titanium precursor, an aluminum precursor, and a silicon precursor, and the reactant comprises a nitrogen precursor (ALD, TiN would inherently use titanium precursor reactants and nitrogen precursor reactants 0047]; applying a chemical treatment to the underlying layer to remove surface oxidation before forming a gap fill layer; and exposing the underlying layer sequentially to a second metal precursor comprising a tungsten precursor or a molybdenum precursor, and a reducing agent comprising hydrogen (H2) to form the gap fill layer on the underlying layer.
Jandl et al. fails to explicitly disclose exposing the substrate surface to air. Regarding claim 28 Jandl et al fails to disclose  exposing the substrate surface to air before exposing the underlying layer to the second metal precursor (in order to oxidize the TiN).
However, the applicant’s specification paragraph [0026] discloses “[c]onventionally, the TiN layer and W layer were processed in different chambers, and the TiN layer was exposed to air while inline waiting for W ALD process. Due to the surface oxidation of TiN layer”. The examiner submits this passage is evidence that exposing TiN to air before exposing the underlying layer to the second metal precursor was conventional. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods (exposing the TiN to air would result in oxidation of the TiN), and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination (i.e. exposing the TiN to air would result in oxidation of the TiN) were predictable.

Regarding claim 24, Jandl et al. disclose consists essentially of hydrogen (H2). 
Regarding claim 25, Jandl et al. disclose the substrate surface comprises TiN. 
Regarding claim 26, Jandl et al. disclose the metal precursor is one or more of WF6, [ 0082].
Regarding claim 28, Jandl et al. disclose applying a chemical treatment to the underlying layer to remove surface oxidation.
Regarding claim 29, Jandl et al. disclose silane[0080] (SiH4).

Regarding claim 30, Jandl et al. disclose there is not a nucleation layer [0080, “operations of FIG. 4B may be performed without performing operations of FIG. 4A” the examiner submits this means without a nucleation layer],  [0052, underlayer TiN] between the substrate surface and the gap fill layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817